In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-032 CV

____________________


IN RE R. WAYNE JOHNSON




Original Proceeding



MEMORANDUM OPINION (1)
	R. Wayne Johnson filed a petition for writ of mandamus on January 24, 2005.  The
relator filed Cause No. 04-07-05628-CV in the District Court of Montgomery County. 
Johnson contends he filed the suit in Montgomery County in violation of a mandatory
venue statute for inmate litigation.  See Tex. Civ. Prac. & Rem. Code Ann. § 15.019
(Vernon 2002).  The petition seeks relief in the form of an order to the trial court to
dismiss the cause for lack of jurisdiction.  The trial court dismissed the suit on December
8, 2004, for failure to comply with requirements for suits filed by indigent inmates.  See
Tex. Civ. Prac. & Rem. Code Ann. §§ 14.001-.014 (Vernon 2002).  The relator did not
file a motion for new trial, but did file notice of appeal on January 3, 2005.  Docketed in
No. 09-05-004 CV, an active appeal presently exists.  The trial court cannot exercise
plenary power over the case.  See Tex. R. Civ. P. 329b.  Exclusive jurisdiction is
currently vested in this Court.  See Tex. R. App. P. 25.1(b).  The merits of that issue may
be raised in his appeal.   
	Accordingly, Johnson is not presently entitled to a writ of mandamus to compel the
trial court to dismiss the cause.  The petition is therefore denied.
	WRIT DENIED.
									PER CURIAM

Opinion Delivered February 17, 2005 
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Tex. R. App. P. 47.4.